DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement filed August 19, 2021 fails to comply with 37 CFR 1.98(a)(2) with respect to Foreign Patent Document 1 on that statement, which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to with respect to that particular document has not been considered.

Election/Restrictions
Applicant’s election without traverse of group I (cl. 1-7, 10) in the reply filed on 1/11/22 is acknowledged. Group II (cl. 8, 9, 19-25, 39, 40) is drawn to a related invention and will be examined along with group I.
Claims 11-18, 26-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group III, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8, 9, 10, 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 states “at least one of copper (I) oxide (i.e., Cu2O)”, wherein the presence of “i.e.” makes it unclear if “Cu2O” is solely intended.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Claims that include both a broad range and narrow range are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
In the present instance, claim 6 recites the broad recitation “no more than 15 mm”, and also recites “no more than 14 mm, or nor more than 13 mm, or no more than 12 mm….” which are narrower statements of the range/limitation.   Additionally, claims 8 and 9 recite the broad recitation “at least 20%”, and also recitee “or at least 40%, or at least 60% or at least 80%….” which are narrower statements of the range/limitation.   Additionally, claim 10 recites the broad recitation “from 0.2 to 4.5”, and also recites “or from 0.2 to 4.0, or from 0.2 to 3.5, or from 0.2 to 3.0….” which are narrower statements of the range/limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10, 19-21, 24, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takada et al (US 2018/0216236).
Takada teaches an aluminum alloy sheet (for example, 1 mm thick, see Takada [0135]) made of a 2xxx, 5xxx, 6xxx, or 7xxx aluminum alloy [0050], wherein said aluminum sheet undergoes a surface treatment to provide a surface oxide layer with a thickness of 1-30 nm [0055]. The Mg and Cu content in the oxide layer can be controlled [0060], and the ratio of Cu/Mg in said oxide layer (i.e. subsurface) is greater than the ratio of Cu/Mg in the remaining sheet (bulk portion). Further, Takada teaches examples with composition of an AA6016 alloy (0.54wt% Mg, 0.14wt% Cu, 1.11wt% Si, [0138]), wherein example 3 in Table 1 of Takada exhibits 0.59at% Mg and 0.41at% Cu in the oxide layer.
Therefore, Takada teaches an aluminum alloy article with a subsurface portion (i.e. oxide layer) and a bulk portion (remainder of said aluminum sheet), wherein the subsurface portion contains a Cu/Mg atomic concentration ratio for example 3 of 0.69 (0.41at%Cu/0.59at% Mg=0.69), which falls the ratio range of instant claim 1 of “about 0.2 to about 2.0”. Therefore it is held that Takada anticipates the instant invention.
Concerning claim 2, AA6016 alloy (0.54wt% Mg, 0.14wt% Cu, 1.11wt% Si), qualifies as a 6xxx aluminum alloy.
	Concerning claim 5, the claimed language “up to 0.10 wt%” does not require a minimum amount of Ni, Sc, Sn, Be, etc. to be present, and therefore Takada (who does not specify the mandatory presence of Ni, Sc, Sn, Be, etc.) is held to meet said limitation.
Concerning claim 6, Takada teaches a rolled sheet (examples, [0135]) with a thickness of 1mm, which falls within the claimed ranges.
	Concerning claim 7, the oxide layer of Takada (thickness 1-30 nm, [0055]) meets the claimed subsurface portion’s depth of ≤5µm.
Concerning claim 8, the atomic concentration of Cu/Mg throughout the bulk of the AA6016 sheet is approximately: 0.33% Cu, 0.49% Mg, 1.15% Si, balance aluminum (see Table 1 below for conversion details).
element
wt %
 
atomic weight (g/mol)
weight 
 
atomic %
 
wt%---> at%
 
 
 
 
 
Cu
0.14
 
63.546
8.89644
 
0.33%
Mg
0.54
 
24.305
13.1247
 
0.49%
Si
1.11
 
28.0855
31.174905
 
1.15%
Al
98.21
 
26.98154
2649.857043
 
98.03%
 
 
 
 
 
 
 
 
 
 
wt total=
2703.053088
 
100.00%

Table 1: conversion of alloying ranges of AA6016 from wt% to at%
and therefore Cu/Mg ratio in the bulk averages approximately 0.33/0.49=0.67. For example 5 (Table 1), the Cu/Mg ratio for the subsurface/oxide layer is 1.51 (0.59/0.39). The difference between the Cu/Mg ratio in the bulk (0.67) and the Cu/Mg ratio in the subsurface oxide layer (1.51) is an increase of 125%, which meets the claimed minimum increase of instant claims 8 and 9.
	Concerning claim 10, Takada teaches Cu/Mg atomic ratio in the subsurface layer can be 1.51 (ex. 5), which falls within the claimed range.
Concerning claim 19, the aluminum alloy article of Takada comprises a surface modified portion, wherein said surface modified portion (subsurface layer) contains Cu/Mg with an atomic ratio within the claimed “about 0.2 to about 5.0” (see discussion above), and wherein said subsurface layer is contacted with a surface-modifying composition [0043] of aqueous solution, which meets the claimed product by process limitations.
Concerning claim 20, the aluminum alloy article of Takada is used for members or components of transportation equipment such as automobiles, ships, and aircraft [0002], which meets the instant aluminum alloy article limitation.
Concerning claim 21, the aluminum alloy article of Takada comprises an oxidized copper layer (Table 1, etc., examples), and therefore meets the instant limitation.
Concerning claims 24 and 25, the aluminum alloy article of Takada includes said oxide layer of with a thickness 1-30 nm, [0055], which falls within/is included by the claimed subsurface portion’s depth of about 5µm (claim 24) and about 2 µm (claim 25), and therefore meets the instant limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 2018/0216236) as applied to claim 1 above, further in view of teaching reference “ASM Handbook: Vol. 2” pp 15-28.
Takada teaches an aluminum alloy article with a preferable composition of AA6016, but
Takada does not specify the Fe content of AA6016. However, teaching reference ASM Handbook: Vol. 2 teaches that AA6016 contains ≤0.50% Fe (see Table 2 plus footnotes, single values denote maximums), which overlaps the Fe range of instant claim 3. One of ordinary skill in the art, given the disclosure of Takada, would have understood AA6016 allows a maximum of ≤0.50% Fe (as set forth by teaching reference ASM Handbook: Vol. 2), which substantially overlaps the claimed 0.05-0.50% Fe (claim 3), and therefore meets the instantly claimed alloying ranges.

Claims 4, 19-20, 22-25, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (US 2018/0216236).
Takada is discussed in paragraphs above. Takada teaches the aluminum alloy sheet can be any 6xxx series alloy [0050], and therefore broadly overlaps the alloying ranges of claim 4.
Concerning claim 19, the aluminum alloy article of Takada comprises a surface modified portion, wherein said surface modified portion (subsurface layer) contains Cu/Mg with an atomic ratio within the claimed “about 0.2 to about 5.0” (see discussion above), and wherein said subsurface layer is contacted with a surface-modifying composition [0043] of aqueous solution, which meets the claimed product by process limitations.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.

	
Concerning claims 20 and 40, the aluminum alloy article of Takada is used for members or components of transportation equipment such as automobiles, ships, and aircraft [0002], and therefore meets the instant aluminum alloy article limitations.
Concerning claims 22 and 23, though Takada does not specify the state of Cu, because Takada teaches a product produced by substantially the same process as claimed, including a surface modifying step and oxidized Cu layer (see [0043]), then substantially the same Cu-O compound (cl. 22), Cu ion, and elemental Cu are expected to be present in the prior art material, as for the instant invention.
Concerning claims 24 and 25, the aluminum alloy article of Takada includes said oxide layer of with a thickness 1-30 nm (see Takada [0055]).  Therefore the oxide layer in Takada (equivalent to the claimed “subsurface portion”) would be located in an area between the surface and a depth of about 5µm (claim 24) or about 2 µm (claim 25), and therefore meets the instant limitations.
Concerning claim 39, the aluminum alloy article of Takada comprises a surface modified portion, wherein said surface modified portion (subsurface layer) is contacted with a surface-modifying composition [0043] of aqueous solution, which meets the product by process limitations referred to in the instant claim. (Note that claim 26 is a non-elected claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        5/4/2022